                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEC DEVERE RAFTER,                                 Case No. 18-cv-06852-KAW
                                   8                     Plaintiff,
                                                                                             ORDER DISCHARGING ORDER TO
                                   9              v.                                         SHOW CAUSE; REQUIRING STATUS
                                                                                             REPORT OR DISMISSAL
                                  10     NANCY A. BERRYHILL,
                                                                                             Re: Dkt. No. 4
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On November 12, 2018, Plaintiff Alec Devere Rafter filed the instant case against
                                  14   Defendant, seeking judicial review of a decision of the Commissioner of Social Security.
                                  15   (Compl., Dkt. No. 1.) Plaintiff also filed an application to proceed in forma pauperis ("IFP
                                  16   application") as an attachment to the complaint. (Dkt. No. 1-2.) On November 13, 2018, Plaintiff
                                  17   was notified of an electronic filing error regarding the IFP application, and told to re-file the IFP
                                  18   application as a motion to proceed in forma pauperis.
                                  19           Plaintiff failed to re-file the IFP application in the instant case. On February 26, 2019, the
                                  20   Court issued an order to show cause. (Dkt. No. 4.) On March 8, 2019, Plaintiff responded to the
                                  21   order to show cause. (Dkt. No. 5.) From Plaintiff's response, it became apparent that Plaintiff had
                                  22   filed the same case twice, both in the instant case and Case No. 18-cv-6870-RS, Rafter v.
                                  23   Berryhill. (Id. at 2.)
                                  24           On March 19, 2019, Judge Seeborg issued an order of referral for the purpose of
                                  25   determining whether the instant case and Case No. 18-cv-6870 were related. (Dkt. No. 6.) On
                                  26   March 26, 2019, the undersigned related the two cases.
                                  27           Accordingly, the Court DISCHARGES the February 26, 2019 order to show cause. As the
                                  28   case has been progressing in Case No. 18-cv-6870, such that Defendant has appeared and the
                                   1   administrative record has been filed, the Court ORDERS Plaintiff to file a dismissal of the instant

                                   2   case or a status report explaining why dismissal of the instant case is not warranted by April 9,

                                   3   2019. Dismissal will not affect Case No. 18-cv-6870.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 1, 2019
                                                                                             __________________________________
                                   6                                                         KANDIS A. WESTMORE
                                   7                                                         United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
